PETERSON, Judge.
Alpheus Eugene Thompson appeals a departure sentence imposed for a new offense and for two prior offenses for which he was on probation at the time of committing the new offense. He also appeals the imposition of costs without notice and a hearing to determine his ability to pay.
We reverse the departure sentence upon the authority of Ree v. State, 565 So.2d 1329 (Fla.1990), and Lambert v. State, 545 So.2d 838 (Fla.1989).
We also reverse the imposition of costs without notice and hearing. Jenkins v. State, 444 So.2d 947 (Fla.1984). The issue is preserved for review despite lack of a contemporaneous objection. Wood v. State, 544 So.2d 1004 (Fla.1989); Outar v. State, 508 So.2d 1311 (Fla. 5th DCA 1987).
The opinion in Washington v. State, 564 So.2d 168 (Fla. 5th DCA 1990), will be helpful to the trial court in resentencing upon remand at which time reconsideration of the imposition of costs may be made after notice.
REVERSED and REMANDED.
HARRIS, J., concurs specially with opinion.
W. SHARP, J., dissents in part with opinion.